Citation Nr: 1450632	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed residuals of left carpal tunnel syndrome surgery on March 1, 2010 at a VA Medical Center.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Hartford RO that in pertinent part, denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left carpal tunnel syndrome (CTS) surgery on March 1, 2010 at a VA Medical Center (VAMC).

The Board remanded this appeal in October 2012, for scheduling of the Veteran's requested hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  A Board videoconference hearing was scheduled in early March 2013, and the Veteran failed to report for such hearing.  The hearing was rescheduled in April 2013, but in late March 2013, the Veteran withdrew his hearing request.  He asked that his appeal be decided based on the evidence of record.

The Board notes that there are other issues that are not in appellate status.  Specifically, in its March 2011 rating decision, the RO denied several other claims, including entitlement to service connection for bilateral CTS.  As the Veteran did not appeal these determinations, these other issues are not before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The record before the Board consists of a paper claims file and an electronic claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development. 

On March 1, 2010, the Veteran underwent a left revision carpal tunnel release for his diagnosed left CTS, at a VAMC.  (He had previously undergone bilateral carpal tunnel release several years previously.)

The Veteran contends that he has increased symptoms in his left wrist and hand since the March 2010 surgery, including pain, numbness, and weakness.

The Board finds that a VA examination and opinion are necessary to determine whether the Veteran suffers from additional disability of his left hand and/or wrist due to the March 2010 CTS surgery.  The Board notes that in addition to bilateral CTS, the Veteran has been diagnosed with diabetic peripheral neuropathy (see March 2002 VA examination), and left ulnar neuropathy (see July 2009 VA neurology consult).

The VA examiner should be asked to review the claims folder and provide an opinion as to whether it was at least as likely as not (50 percent or more likelihood) that the Veteran's March 2010 CTS surgery resulted in additional disability beyond the natural progress of disease for which the surgery was furnished. 

If, and only if, the answer to this question is yes, the VA examiner should opine as to whether it is at least as likely as not (50 percent or more likelihood) that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical care, or an event not reasonably foreseeable.

To establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C .F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additional evidence was received from the Veteran in February 2014.  While this case is on remand, the AOJ should consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA or private treatment records dated since July 2011, pertaining to treatment for left hand/wrist complaints.

If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  Schedule the Veteran for a VA examination with a VA clinician of appropriate expertise to determine whether the Veteran has additional disability due to his March 1, 2010 CTS surgery.  The claims file and all electronic records must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be performed.

Following review of the claims file and examination of the Veteran, the examiner should opine whether the March 1, 2010 surgery caused additional left hand/wrist disability.  If not, the examiner should opine whether the Veteran's pre-existing left CTS was permanently worsened beyond normal progression (aggravated) by the March 2010 procedure.

For any additional left hand/wrist disability caused or aggravated by the March 2010 procedure, the examiner should opine whether such additional disability (1) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or subsequent care; and, (2) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered the resulting additional disability to be an ordinary risk of the treatment provided).

In answering this question, the examiner should consider that an event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."

A rationale for all opinions expressed should be provided. If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide an explanation for why the opinion could not be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claim, with review of all evidence received since the December 2011 statement of the case.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



